Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Allowable Subject Matter
Claims 26-45 are allowed.

The following is an examiner’s statement of reasons for allowance: The specific limitations of (with respect to Claims 26, 37, 45) “at least one side control located on at least one of the opposing side walls of the apparatus in a position to be operated by an intermediate portion of the index finger of the user”, in combination with the remainder of the respective claims are not anticipated or made obvious over the prior art of record in the Examiner’s opinion.
A game controller for a games console is well known in the art. For instance, Gassoway et al. (2016/0317918) in view of Coe (8932135) teaches an outer case having a front face, a top face and opposing side walls, the outer case shaped to be held in both hands of a user during operation of the input apparatus without the need for additional support; at least one front control located on the front face of the apparatus, the at least one front control configured to be operated by a thumb of the user; at least one top control located on the top face of the apparatus, the at least one top control configured to be operated by an index finger of the user. 

As a result, in the Examiner’s opinion, the present invention is not anticipated or made obvious over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON TAHAI YEN whose telephone number is (571)270-1777.  The examiner can normally be reached on Mon - Fri 7am- 3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JASON T YEN/Primary Examiner, Art Unit 3715